Order entered July 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00084-CR

                    CHRISTOPHER CHARLES JEFFERSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58819-Q

                                            ORDER

       The reporter’s record has been filed in this appeal, but the clerk’s record is overdue.

Accordingly, the Court ORDERS the Dallas County District Clerk to file the clerk’s record in

this appeal within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                       /s/      DAVID EVANS
                                                                JUSTICE